DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
Claims 1-6, 8, 9, 11-17, 19, 20 and 22-30 are pending as amended on 3/10/2021. Claims 4, 5, 9, 11-17, 19, 20 and 22-30 stand withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao.
Note: this rejection is drawn to a non-elected species encompassed by the present claims.
Rao discloses a random terpolymer Nylon 6,6/Nylon 6,10 formed from hexamethylenediamine (C6 diamine), adipic acid (C6 diacid) and sebacic acid (C10 diacid). See [0025, 0017].
The terpolymer disclosed by Rao is a random statistical copolymer according to the instant claims wherein X is NH (corresponding to the amine provided by hexamethylenediamine), wherein each of the R, R1 and R2 groups are H, “n” and “o” are 1 (corresponding to the structure of an adipic acid moiety), “s” is 5 (corresponding to the hexamethylenediamine moiety), and “m” is 5 (corresponding to the structure of the sebacic acid moiety). As to instant i and j, Rao teaches a molecular weight of 10,350 g/mol, which corresponds to repeating unit values falling within the very broad recited range of 1 to 1 million. 

Claim Rejections - 35 USC § 103
Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”), as evidenced by Haunschild et al (DE 19712248, previously included machine translation cited herein), Akiba et al (Vulcanization and Crosslinking in Elastomers, Prog Polym Sci, vol 22, 475-521, 1997) and Alibeik et al (The effect of thiolation on the mechanical . 
Note: this rejection is drawn to a non-elected species encompassed by the present claims.
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various properties (figure 1, p 7099). Matthiesen-ACS specifically teaches UPA-66 wherein the double bond of the t3HDA unit is functionalized to incorporate a hydrophobic dodecylthio group (copied from figure 1):
 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare a polyamide copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to functionalize the double bond of the t3HDA units to provide a dodecylthio group, as shown by Matthiesen-ACS in figure 1, in order to provide a 
A polyamide as suggested by Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from the group consisting of H and S-R3-R4, wherein R3 is C1-100 alkylene and R4 is H, m, n and o are 1, and s is 5. 
Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
However, the person having ordinary skill in the art would have recognized that as the molecular weight of a polymer increases, properties such as strength increase, while processability decreases due to viscosity increase. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by Matthiesen-ACS having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including a molecular weight corresponding to numbers of each type of diacid monomer unit within the presently recited range of 1 to 1 million. 
Matthiesen-ACS further fails to specifically teach a method for functionalizing the unsaturated double bond of the polyamide to provide a dodecylthio group. However, extra references and extrinsic evidence can be used to show that a reference contains 
First, Matthiesen-ACS provides a reaction scheme showing a C=C double bond in the UPA 6,6 reacting with a functionalizing compound having a terminal C=C double bond, such that the final product has a –S- sulfur linkage between the polymer backbone and the pendant group. As evidenced by Akiba (p 480, scheme 2), one would have recognized that the reaction specifically envisaged by Matthiesen in Figure 1 is carried out in the presence of elemental sulfur (S8) in order to achieve a sulfur linkage between the two olefinic reactants (i.e., between the polymer and the functionalizing reactant). Therefore, as evidenced by Akiba, a process for carrying out a reaction as disclosed by Matthiesen-ACS was known in the art. 
Alternatively, given Matthiesen’s express disclosure that the double bond in UPA-66 offers a site to incorporate new functional groups, and given Matthiesen’s specific example of a functionalized polymer, it would have been within the level of skill in the art to determine a method of synthesizing the polymer 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale
disclosed by Matthiesen, as general methods of reacting a double bond in the backbone of a polymer with a thiol compound to functionalize the double bond were known in the art:
Haunschild discloses a method for the derivatization of polymerizates containing ethylenically unsaturated double bonds by reacting the polymerizates with compounds 

    PNG
    media_image2.png
    76
    153
    media_image2.png
    Greyscale

where R1, R2 and R3 can be groups including hydrogen or “Y-Z,” where “Y” can be alkylene and “Z” is the functional group (translation p 3; original, p 2, lines 60-68). The reaction results in the attachment of the functional group to the polymer via a sulfide bond (translation p 2, line 4; p 2, lower half; p 12, claim 1).
Similarly, Alibeik teaches reaction of a double bond in a polyurethane backbone with a thiol functionalizing group (p 1417, Scheme 1, partially copied below:

    PNG
    media_image3.png
    350
    735
    media_image3.png
    Greyscale

Therefore, as evidenced by Akiba, Haunschild and Alibeik, methods of making polymers of the general type disclosed by Matthiesen were known in the art. Therefore, . 

Claims 1-3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”), as evidenced by Haunschild et al (DE 19712248, previously included machine translation cited herein), Akiba et al (Vulcanization and Crosslinking in Elastomers, Prog Polym Sci, vol 22, 475-521, 1997) and Alibeik et al (The effect of thiolation on the mechanical and protein adsorption properties of polyurethanes, European Polymer Journal 43 (2007) 1415-1427), and further in view of Odian et al (Principles of Polymerization, Copyright © 1991. pp 19-23 and 141-149. John Wiley & Sons, Inc.; EBSCO Publishing: eBook Collection (EBSCOhost) - printed on 9/28/2020).
Note: this rejection is drawn to a non-elected species encompassed by the present claims.
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various properties (figure 1, p 7099). Matthiesen-ACS specifically teaches UPA-66 wherein the double bond of the t3HDA unit is functionalized to incorporate a hydrophobic dodecylthio group (copied from figure 1):
 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare a polyamide copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to functionalize the double bond of the t3HDA units with a dodecylthio group, as shown by Matthiesen-ACS in figure 1, in order to impart hydrophobicity to the polyamide. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, as disclosed by Matthiesen-ACS on p 7107, by further derivatizing the double bond of the t3HDA moieties to incorporate a dodecylthio group, as disclosed by Matthiesen-ACS in figure 1, in order to impart an appropriate degree of hydrophobicity to the polyamide. 
A polyamide as suggested by Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from the group consisting of H and S-R3-R4, wherein R3 is C1-100 alkylene and R4
Matthiesen-ACS further fails to specifically teach a method for functionalizing the unsaturated double bond of the polyamide to provide a dodecylthio group. However, extra references and extrinsic evidence can be used to show that a reference contains an enabled disclosure (MPEP 2131.01 (I)). Therefore, three evidentiary references are provided below to show public possession of general methods of functionalizing the double bond in a polymer backbone to provide a thio group, such as disclosed in Matthiesen-ACS: 
First, Matthiesen-ACS provides a reaction scheme showing a C=C double bond in the UPA 6,6 reacting with a functionalizing compound having a terminal C=C double bond, such that the final product has a –S- sulfur linkage between the polymer backbone and the pendant group. As evidenced by Akiba (p 480, scheme 2), one would have recognized that the reaction envisaged by Matthiesen in Figure 1 is carried out in the presence of elemental sulfur (S8) in order to achieve a sulfur linkage between the two olefinic reactants (i.e., between the polymer and the functionalizing reactant). Therefore, as evidenced by Akiba, a process for carrying out a reaction as disclosed by Matthiesen-ACS was known in the art. 
Alternatively, given Matthiesen’s express disclosure that the double bond in UPA-66 offers a site to incorporate new functional groups, and given Matthiesen’s specific example of a functionalized polymer, it would have been within the level of skill in the art to determine a method of synthesizing the polymer 
    PNG
    media_image1.png
    124
    170
    media_image1.png
    Greyscale
disclosed by 
Haunschild discloses a method for the derivatization of polymerizates containing ethylenically unsaturated double bonds by reacting the polymerizates with compounds containing a thiol group (translation, abstract). Haunschild teaches that the derivatization of polymers in this way opens up the possibility of attaching new functional groups for their respective intended use (trans, p 2, second paragraph). In particular, Haunschild discloses that thiol compounds which can react with the ethylenically unsaturated double bonds in the polymer have the following formula (copied from original, p 2, line 60):

    PNG
    media_image2.png
    76
    153
    media_image2.png
    Greyscale

where R1, R2 and R3 can be groups including hydrogen or “Y-Z,” where “Y” can be alkylene and “Z” is the functional group (translation p 3; original, p 2, lines 60-68). The reaction results in the attachment of the functional group to the polymer via a sulfide bond (translation p 2, line 4; p 2, lower half; p 12, claim 1).
Similarly, Alibeik teaches reaction of a double bond in a polyurethane backbone with a thiol functionalizing group (p 1417, Scheme 1, partially copied below:

    PNG
    media_image3.png
    350
    735
    media_image3.png
    Greyscale

Therefore, as evidenced by Akiba, Haunschild and Alibeik, methods of making polymers of the general type disclosed by Matthiesen were known in the art. Therefore, because public possession of a method of making the polymer disclosed by Matthiesen has been shown, Matthiesen’s disclosure is deemed enabled.
Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
Odian teaches that molecular weight is of prime importance, as mechanical properties that are associated with polymeric materials depend on and vary considerably with molecular weight. Odian teaches that there is a minimum molecular weight needed to produce any significant mechanical strength at all, and that strength increases as molecular weight increases, up to a limiting value. Odian further teaches that processability begins to decrease past some molecular weight as the viscosity becomes too high and melt flow too difficult (pp 19-20). Therefore, when synthesizing a polymer, the person having ordinary skill in the art would have been motivated to select any appropriate molecular weight according to the desired balance between mechanical strength and processability. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by Matthiesen-ACS 
As to claims 2 and 3, as established in the rejection of claim 1 above, Matthiesen-ACS suggests a polyamide prepared by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, followed by derivatizing the double bond of the t3HDA moieties to incorporate a dodecylthio group, as disclosed by Matthiesen-ACS in figure 1. Matthiesen-ACS fails to specifically teach that the copolymer is random or statistical. 
However, Odian teaches that copolymerization of a mixture of monomers offers a route to statistical copolymers, and that for a mixture of different diacids and diamines, it is highly unlikely that the reactivities of the monomers would be such as to yield either block or alternating copolymers. In particular, for a monomer mixture such as disclosed by Odian (i.e., a mixture of two different diacids and diamines), one often observes the formation of random copolymers because there is no difference in the reactivities of the various monomers or there is extensive interchange (p 144). Given that the synthesis of alternating or block copolymers from diacid and diamine monomers requires steps of pre-forming reactants or formation of prepolymers (Odian, p 144-145), the person having ordinary skill in the art would have been motivated to form a statistical/random copolymer (rather than alternating or block types) from a mixture of diacid/diamine monomers in order to reduce steps/complexity required to arrive at a product copolymer. It would have been obvious to the person having ordinary skill in the art, .

Claims 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen et al (Electrochemical Conversion of Biologically Produced Muconic Acid: Key Considerations for Scale-Up and Corresponding Technoeconomic Analysis, ACS Sustainable Chem. Eng. 2016, 4, 7098−7109; herein “Matthiesen-ACS”) [as evidenced by Haunschild et al (DE 19712248, previously included machine translation cited herein), Akiba et al (Vulcanization and Crosslinking in Elastomers, Prog Polym Sci, vol 22, 475-521, 1997) and Alibeik et al (The effect of thiolation on the mechanical and protein adsorption properties of polyurethanes, European Polymer Journal 43 (2007) 1415-1427)], and further in view of Haunschild et al (DE 19712248, machine translation cited herein) and Ait-Haddou et al (US 2015/0376341).
Note: this rejection is drawn to the elected species, where R4 is PO3-.
As to claims 1, 6 and 8, Matthiesen-ACS discloses the use of trans-3-hexenedioic acid (t3HDA) for the synthesis of unsaturated polyamide-66 (“UPA 66”) (abstract and p 7099, figure 1), and teaches that the double bond in UPA 66 compared to nylon 66 offers a site to incorporate new functional groups to synthesize advanced nylons with various/tailored properties (p 7099, figure 1 and sentence bridging columns). Matthiesen-ACS specifically teaches UPA-66 wherein the double bond of the t3HDA unit is functionalized to incorporate groups such as a hydrophobic dodecylthio 3H group, or an antistatic alkylthio ammonium salt (copied from figure 1):
 
    PNG
    media_image4.png
    245
    516
    media_image4.png
    Greyscale

Matthiesen-ACS further teaches blending t3HDA with adipic acid in any ratio ranging from 1% to 99% to allow accurate control of the degree of unsaturation in the obtained polyamide (p 7107, left column). 
In light of the disclosure of Matthiesen-ACS, the person having ordinary skill in the art would have been motivated to prepare an unsaturated polyamide (UPA-66) copolymer from a combination of t3HDA and adipic acid in order to control the degree of unsaturation in the obtained polyamide. Additionally, the person having ordinary skill in the art would have been motivated to react the double bond of the t3HDA units in the UPA-66 copolymer with a compound containing a desired functional group, such as shown by Matthiesen-ACS in figure 1, in order to impart a desired property to the polyamide. 


Matthiesen-ACS fails to specifically teach a synthetic method for functionalizing the unsaturated double bond of the polyamide to provide a dodecylthio group. However, extra references and extrinsic evidence can be used to show that a reference contains an enabled disclosure (MPEP 2131.01 (I)). Therefore, evidentiary references are provided below to show public possession of general methods of functionalizing the double bond in a polymer backbone to provide a thio group, such as disclosed in Matthiesen-ACS: 
First, Matthiesen-ACS provides a reaction scheme showing a C=C double bond in the UPA 6,6 reacting with a functionalizing compound having a terminal C=C double bond, such that the final product has a –S- sulfur linkage between the polymer backbone and the pendant group. As evidenced by Akiba (p 480, scheme 2), one would have recognized that the reaction specifically envisaged by Matthiesen in Figure 1 would be carried out in the presence of elemental sulfur (S8) in order to achieve a sulfur linkage between the two olefinic reactants (i.e., between the polymer and the functionalizing reactant). Therefore, as evidenced by Akiba, a process for carrying out a reaction as disclosed by Matthiesen-ACS was known in the art. 
Alternatively, given Matthiesen’s express disclosure that the double bond in UPA-66 offers a site to incorporate new functional groups, and given Matthiesen’s specific example of a functionalized polymer, it would have been within the level of skill in the art to determine a method of synthesizing a polymer functionalized with a thio group, as disclosed by Matthiesen, as general methods of reacting a double bond in the backbone of a polymer with a thiol compound to functionalize the double bond were known in the art:
Haunschild discloses a method for the derivatization of polymerizates containing ethylenically unsaturated double bonds by reacting the polymerizates with compounds containing a thiol group (translation, abstract). Haunschild teaches that the derivatization of polymers in this way opens up the possibility of attaching new functional groups for their respective intended use (trans, p 2, second paragraph). In particular, Haunschild discloses that thiol compounds which can react with the ethylenically unsaturated double bonds in the polymer have the following formula (copied from original, p 2, line 60):

    PNG
    media_image2.png
    76
    153
    media_image2.png
    Greyscale

where R1, R2 and R3 can be groups including hydrogen or “Y-Z,” where “Y” can be alkylene and “Z” is the functional group (translation p 3; original, p 2, lines 60-68). The reaction results in the attachment of the functional group to the polymer via a sulfide bond (translation p 2, line 4; p 2, lower half; p 12, claim 1).
Similarly, Alibeik teaches reaction of a double bond in a polyurethane backbone with a thiol functionalizing group (p 1417, Scheme 1, partially copied below:

    PNG
    media_image3.png
    350
    735
    media_image3.png
    Greyscale

Therefore, as evidenced by Akiba, Haunschild and Alibeik, methods of making polymers of the general type disclosed by Matthiesen were known in the art. Therefore, because public possession of a method of making a functionalized polymer as disclosed by Matthiesen has been shown, Matthiesen’s disclosure is deemed enabled.
However, Matthiesen-ACS fails to specifically teach reacting an unsaturated polyamide (UPA-66) copolymer with a compound containing a phosphonate functional group. 
As discussed above, Haunschild discloses a method for the derivatization of polymerizates containing ethylenically unsaturated double bonds by reacting the polymerizates with compounds containing a thiol group (translation, abstract). Haunschild teaches that the derivatization of polymers in this way opens up the possibility of attaching new functional groups for their respective intended use (trans, p 2, second paragraph). In particular, Haunschild discloses that thiol compounds which can react with the ethylenically unsaturated double bonds in the polymer have the following formula (copied from original, p 2, line 60):

    PNG
    media_image2.png
    76
    153
    media_image2.png
    Greyscale

where R1, R2 and R3 can be groups including hydrogen or “Y-Z,” where “Y” can be alkylene and “Z” is the functional group (translation p 3; original, p 2, lines 60-68). Haunschild names several examples of suitable “Z” functional groups, including ammonium salts (-N+R4R5R6), sulfonic acids (-S(O) 2-OR4), and phosphonic acids (-P(O)(OR4)2), and further including salts of acidic functional groups (original p 3, lines 1-7; translation p 3, upper half). The reaction results in the attachment of the functional 
Similarly, Ait-Haddou discloses replacing an allyl group on a polymer with a hydrophilic group to produce a hydrophilic copolymer [0006] by reaction of an allyl group with a functional group-bearing alkylthio compound [0047, 0049], including an ammonium alkane thiol [0051], phosphonic alkane thiol, sulfonic alkane thiol, or salts thereof [0054]. Upon reaction of the thiol with the allyl group, the functional group (e.g., ammonium, phosphonic, sulfonic) becomes attached to the polymer via a sulfide linkage [0049, 0051].
In light of the disclosures of Matthiesen-ACS, Haunschild, and Ait-Haddou, it is evident that both ammonium and sulfonic acid groups were known in the art as desirable functional groups to be attached to a double bond of an unsaturated polymer (such as by forming a sulfide linkage) in order to impart a desired property to the polymer. In light of Haunschild and Ait-Haddou, it is further evident that, like ammonium and sulfonic acid groups, phosphonic acids and salts thereof (i.e., PO3-
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a UPA-66 polyamide copolymer by reacting hexamethylenediamine with a combination of adipic acid and t3HDA, as disclosed by Matthiesen-ACS on p 7107, by further derivatizing the double bond of the t3HDA moieties to incorporate a -PO3- group, as disclosed by Ait-Haddou or Haunschild, in order to impart the desired associated property to the polyamide. For example, it would have been obvious to the person having ordinary skill in the art to have prepared a UPA-66 copolymer with a functional group having a structure analogous to the antistatic group shown in Matthiesen-ACS’ figure 1 (middle of bottom row), by substituting the ammonium salt-containing “–S-(CH2)2)-N+(CH3)3“ group for a phosphonic salt-containing  “–S-(CH2)2-PO3-“ group. 
A polyamide as suggested by modified Matthiesen-ACS, as described above, has a structure according to instant formula (I) wherein R is H, R1 and R2 are selected from the group consisting of H and S-R3-R4, wherein R3 is C2 alkylene and R4 is – PO3-, m, n and o are 1, and s is 5. 
Modified Matthiesen-ACS fails to specifically teach the molecular weight/total number of repeating units in the polymer, and therefore fails to teach “i” and “j.” 
However, the person having ordinary skill in the art would have recognized that as the molecular weight of a polymer increases, properties such as strength increase, while processability decreases due to viscosity increase. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer as disclosed by modified Matthiesen-ACS having any appropriate molecular weight based on the desired balance of properties (such as strength versus processability), including 

Response to Arguments
Applicant's arguments and Declarations under 37 CFR 1.132 and 1.130(a) filed 9/3/2021 have been fully considered.
With regard to rejections over Matthiesen-ACS:
Applicant argues (p 3) that, although Matthiesen-ACS teaches the chemical structures of UPA-6,6 and modified UPA-6,6, Matthiesen-ACS does not disclose the synthetic conditions suitable for making such modifications. Applicant argues that the double bond in UPA 6,6 cannot be readily functionalized. As evidence, Applicant provides a Declaration showing that three attempts to react UPA-66 (1 reaction described for each of BAN-20, BAN-80 and BAN-100, having 20 mol%, 80 mol% and 100 mol% unsaturated t3HDA units, respectively) with 1,6-hexanedithiol did not result in the expected thiol-ene reaction to produce crosslinking via thioether adducts (Cochran Declaration). 
[The examiner notes that the gel formation observed in Applicant’s reaction of BAN-100 would seem to indicate occurrence of some reaction. Applicant’s interpretation of the NMR result as indicative of no reaction is acknowledged. However, Applicant has not explained how the observance of gel formation, which indicates some reaction must have occurred, could be consistent with an NMR result indicating no reaction.]
The fact that Applicant’s three attempts to react UPA-66 with a dithiol via thiol-ene click chemistry were considered by Applicant to be unsuccessful are 
In order to further support the position that Matthiesen-ACS provides an enabling disclosure in light of the skill and knowledge level of the ordinary artisan, the rejections over Matthiesen-ACS above have been modified to include evidentiary references showing that processes for making functionalized polyamides, such as shown by Matthiesen-ACS, would have been known in the art at the time of the invention. The person having ordinary skill in the art would have recognized that various reaction conditions (type of solvent, solvent concentration, temperature) may require optimization in order to achieve an expected chemical reaction. For at least the reason that there is no evidence of an attempt at routine optimization, Applicant’s Declaration is not sufficient to establish that one could not have produced Matthiesen’s functionalized UPA without undue experimentation. 
If necessary, Ates (Side-chain functionalisation of unsaturated polyesters from ring-opening polymerisation of macrolactones by thiol–ene click chemistry, Polym. Chem., 2011, 2, 309-312 plus Supporting Information) is provided here to show that it would have been within the level of skill in the art to establish, via routine optimization, conditions for introducing functionalities into the backbone of a condensation polymer having double bonds via the coupling of thiol compounds. Ates teaches that variation in the reaction conditions for the coupling of three thiol-terminated side chains to unsaturated polyester (PGI) has a marked effect on coupling yield, and describes 
Moreover, the examiner notes that the experimental evidence provided by Applicant is for the reaction of unsaturated polyamide with a dithiol for the purpose of crosslinking polymer chains. Applicant has not provided any experimental evidence for a reaction which would be expected to actually produce a polymer as disclosed by Matthiesen-ACS, e.g., a reaction of unsaturated polyamide with a substituted monothiol for functionalization of a UPA backbone (rather than for crosslinking of the UPA). Therefore, for at least the reason that there is no attempt to make the actual functionalized UPA disclosed by Matthiesen-ACS, Applicant’s Declaration is not sufficient to establish that one could not have synthesized Matthiesen’s functionalized UPA at the time of the invention.
With regard to Hernandez:
In view of Applicant’s Rule 130(a) declaration of attribution which provides a reasonable explanation of the presence of the additional inventor (Mengguo Yan), Applicant’s argument that the Hernandez Application cannot be prior art under 35 USC 102(a)(1) is persuasive. Applicant has also successfully provided a statement of common ownership to invoke the 102(b)(2)(C) exception. Therefore, because Hernandez no longer qualifies as prior art, the rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.